Per Curiam.
The verdict of the jury disposed of the real issues involved in the action. It remained only to compute the interest and ascertain the value of the property at the time of the trial, and to put the verdict in proper form. The appellant claims that at the time the verdict was directed there was an agreement by counsel in open court that the interest should be subsequently computed by the court unless counsel could agree upon the same. Op the other hand it is claimed by the plaintiff that it was stipulated that counsel should agree between themselves upon the interest and the value of the property, or if they could not, that the evidence as to them should be taken before the judge, without the jury, before the entry of judgment. As there was a conflict in regard to what the precise agreement was, we must take the facts here as claimed by the plaintiff. The interest was subsequently computed, and proof of the value of the property at the time of the trial was taken before the judge; and all that thfe courts have been trying to do since, and have actually accomplished, has been to carry out the stipulation and to put the verdict in proper form, and cause the entry of the proper judgment. The verdict and judgment as finally recorded and entered are in precise conformity with the agreement of counsel and the requirements of the law, and the only relief against the judgment to which the appellant is now entitled is by an appeal therefrom.
We think the court had the power to make the orders appealed from in the exercise of its discretion, and this appeal should, therefore, be dismissed, with costs.
All concur except Gray, J., not voting.